 1
 2
 3
 4
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   DEUTSCHE BANK TRUST COMPANY
     AMERICAS,                                            Case No.: 2:19-cv-00924-GMN-NJK
12
           Plaintiff(s),                                                  Order
13
     v.
14
     FIDELITY NATIONAL TITLE GROUP,
15   INC., et. al.,
16         Defendant(s).
17        To date, the parties have not filed a stipulated discovery plan as required by Local Rule 26-
18 1(a). The parties are hereby ORDERED to file a joint proposed discovery plan no later than
19 September 17, 2019.
20        IT IS SO ORDERED.
21        Dated: September 10, 2019
22                                                              ______________________________
                                                                Nancy J. Koppe
23                                                              United States Magistrate Judge
24
25
26
27
28

                                                   1
